OFFICE   OF THE AITORNEY   GENERAL   OF TEXAS
                    AUSTtN
    Iioaarab1e.B.1p.Shiteaara, Neroh 80, 1040, page 9

i




              *The sarstlss are tiiozWor llablm for all
         tarsa oollwtea an6 for uhioh it la the wllwtw'r
         duty
            to lo%ouBt to tha sta tsa r 0ouatJr trwsury,
         ragardle8s ofr&ither the aolleotoroM.na that
         thq maoy ua8 rightfullyntalaable by him aa fees
         of oitloe or whather ho aabetrl~ it.
               mXndesa, it him beat s%lU t-6 it Ir th6 ool-
         leotor'r duty to nwouat (and that hi* mrstfss uo
         liable 011t?lrbon& it ha ulmuld fall to do so) in
         any usnt   exoupt ubtwe lo&s ban bea! euatained by
         aot   of Go6 or   tte   publie   elaew.   l   l*



               -TrLeraoan k 00 liabillttpoa the part of tha
         sUmties   ar GUI oiiio8x’a   borrd ditbout  &ufa;tlt01p
         the part of the pinoipie in regrirdto thm duticre
         whiah thsy hats otmtsaotsd the% hr &mil dieabarge.
         To rendu thwt Liable, the sot owlainrd of mtat
         be a viol&ion of the oonbitloua (litM bond.
         Their liabllitp is 8triatisslm.y       juria; it oan net
         be e.xtenaod by lnplioatloaor ooxutruotion beyoad
         the terms of fhrlx oaatmotrc; an6 thmy muot be
         &van the benefit      of ray doubt as To the plloonfnoof
         the t*mRs   0r    the bond . . .*
Iionorabl%   B. Y.   iChitsacre,
                               Maroh 20, 1940, Page 3




             AFPROVEDMAR 23, 1940

             (JzAd-4.w
             ATTOFL;GYGli2ERASOF TnA‘XAS